Citation Nr: 0534897	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a right knee injury, including a lateral meniscectomy, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had military service from August 1977 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The Board previously remanded the case in 
March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluation currently assigned 
his service-connected right knee disability does not 
accurately reflect the severity of the disorder.

The Board remanded the case in March 2004, in part, to afford 
him a VA examination.  The examination was to include a 
review of the claims file, and to provide findings as to 
range of motion and any right knee instability.  The Board 
pointed out that a May 2002 VA examination did not include 
findings as to lateral instability in the knee.  The veteran 
was afforded the requested examination in May 2005.  The 
examiner did not review the claims file, but did have access 
to computerized treatment notes.  

Although the May 2005 examiner provided findings with respect 
to the veteran's range of right knee flexion, he failed to 
provide any findings with respect to extension of the knee.  
VA treatment records on file show that while his extension is 
sometimes full, it is at other times restricted by as much as 
10 degrees.  The Board notes that in VAOPGCPREC 9-04, 69 Fed. 
Reg. 59,990 (2004), VA's Office of General Counsel concluded 
that a veteran could receive separate compensable evaluations 
for a limitation of flexion and a limitation of extension of 
a knee. 

With respect to right knee instability, the examiner noted 
that evaluation of the knee ligaments showed that the veteran 
"seem[ed] to be open up a little bit more on the right side 
to varus stress."  The examiner noted that the veteran did 
not "open up" to valgus stress.  These findings, however, 
do not sufficiently describe the extent of any instability or 
subluxation to properly rate the appellant.  

The Board notes that X-ray studies in May 2005 demonstrated 
right knee arthritis.  In VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997), VA's Office of General Counsel concluded that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (1998).

Given that the May 2005 VA examiner did not review the claims 
file, did not provide findings as to extension in the knee, 
and did not provide adequate findings as to stability in the 
right knee, further VA examination is required.  Stegall v. 
West, 11 Vet. App. 271 (1998).

The Board lastly notes that in a June 2004 statement, the 
veteran indicated that he was participating in a program of 
VA vocational rehabilitation on account of his right knee 
disorder.  His VA vocational rehabilitation folder is not on 
file and should be obtained. 

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's VA 
vocational rehabilitation folder and 
associate it with the claims file.

2.  After completing the above actions, 
the veteran should be afforded a VA 
orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and severity of the claimant's 
residuals of a right knee injury, 
including residuals of a lateral 
meniscectomy.  All indicated studies, 
including X-rays and range of motion 
studies, should be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for rating knee disorders, the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any right knee 
disability.  The specific extent of any 
right knee instability or subluxation 
should be noted.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner must assess 
the nature and extent of any pain.  The 
physician must express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups).  If 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.

The examining physician should also 
provide an opinion concerning the impact 
of the veteran's service-connected right 
knee disorder on his ability to work.  
The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.  

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, to include securing any recent 
treatment records, has been conducted and 
completed in full.  The RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  In readjudicating the 
claim, the RO should consider whether 
separate evaluations are warranted for 
the components of the right knee disorder 
under VAOPGCPREC 23-97 and/or VAOPGCPREC 
9-04.  The RO should also document in 
writing whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

